Case 2:20-cv-07131 Document 1-3 Filed 08/07/20 Page 1 of 30 Page ID #:19




                       EXHIBIT C
Electronically FILED by Superior Court of California, County of Los Angeles on 06/18/2020 10:27 AM Sherri R. Carter, Executive Officer/Clerk of Court, by C. Monroe,Deputy Clerk
                                                                                        Case 2:20-cv-07131 Document 1-320STCV23024
                                                                                                                          Filed 08/07/20 Page 2 of 30 Page ID #:20
                                                                                                 Assigned for all purposes to: Stanley Mosk Courthouse, Judicial Officer: Michael Stern




                                                                                         1                  JML LAW
                                                                                                    A PROFESSIONAL LAW CORPORATION
                                                                                         2          5855 TOPANGA CANYON BLVD., SUITE 300
                                                                                                   WOODLAND HILLS, CALIFORNIA 91367
                                                                                         3                 Tel: (818) 610-8800
                                                                                                           Fax: (818) 610-3030
                                                                                         4   JOSEPH M. LOVRETOVICH, STATE BAR NO. 73403
                                                                                             ERIC M. GRUZEN, STATE BAR NO. 222448
                                                                                         5   CHRISTINA R. MANALO, STATE BAR NO. 297718

                                                                                         6   Attorneys for Plaintiff
                                                                                             ESMERALDA SERVIN
                                                                                         7
                                                                                         8
                                                                                         9                        SUPERIOR COURT FOR THE STATE OF CALIFORNIA
                                                                                        10
                                                                                                            FOR THE COUNTY OF LOS ANGELES - CENTRAL DISTRICT
                                                                                        11
                                                 5855 Topanga Canyon Blvd., Suite 300




                                                                                        12   ESMERALDA SERVIN, an individual;                           Case No.:
                                                      Woodland Hills, CA 91367




                                                                                        13                                Plaintiff,                    COMPLAINT FOR:
                A Professional Law Corporation
      JML LAW




                                                                                        14           vs.                                                     1.   SEX/GENDER HARASSMENT IN VIOLATION OF
                                                                                                                                                                  GOVERNMENT CODE § 12940 ET SEQ. [FEHA];
                                                                                                                                                             2.   SEX/GENDER DISCRIMINATION IN VIOLATION
                                                                                        15                                                                        OF GOVERNMENT CODE § 12940 ET SEQ. [FEHA];
                                                                                             SPLASH NEWS AND PICTURE                                         3.   FAILURE TO PREVENT DISCRIMINATION AND
                                                                                        16                                                                        HARASSMENT IN VIOLATION OF GOVERNMENT
                                                                                             AGENCY, LLC, a Nevada limited                                        CODE § 12940 ET SEQ. [FEHA];
                                                                                        17   liability corporation; RCAPITAL                                 4.   RETALIATION IN VIOLATION OF FEHA;
                                                                                             PARTNERS LLP, a limited liability                               5.   RETALIATION IN VIOLATION OF LABOR CODE
                                                                                        18   partnership; and DOES 1 through 50,                                  § 1102.5;
                                                                                                                                                             6.   WRONGFUL TERMINATION IN VIOLATION OF
                                                                                             inclusive;                                                           PUBLIC POLICY
                                                                                        19
                                                                                                                     Defendants.
                                                                                        20                                                                   DEMAND FOR JURY TRIAL

                                                                                        21                                                                   AMOUNT DEMANDED EXCEEDS $25,000.00

                                                                                        22
                                                                                        23
                                                                                        24
                                                                                        25
                                                                                        26
                                                                                        27           Plaintiff, ESMERALDA SERVIN, hereby brings her complaint against the above-named
                                                                                        28   Defendants and states and alleges as follows:
                                                                                                                                                         1
                                                                                                                                                     COMPLAINT
                                                                                  Case 2:20-cv-07131 Document 1-3 Filed 08/07/20 Page 3 of 30 Page ID #:21



                                                                                   1                                   PRELIMINARY ALLEGATIONS
                                                                                   2         1.    At all times material herein, Plaintiff, ESMERALDA SERVIN (hereinafter referred
                                                                                   3   to as “Plaintiff”) was and is a resident of the State of California, County of Los Angeles.
                                                                                   4         2.    Plaintiff is informed, believes, and based thereon alleges that, at all times material
                                                                                   5   herein, Defendant SPLASH NEWS AND PICTURE AGENCY, LLC (hereinafter “SPLASH
                                                                                   6   NEWS”) doing business as “SPLASH NEWS” was a Nevada limited liability corporation doing
                                                                                   7   business in the State of California, County of Los Angeles.
                                                                                   8         3.    Plaintiff is informed, believes, and based thereon alleges that, at all times material
                                                                                   9   herein, Defendant RCAPITAL PARTNERS LLP (hereinafter “RCAPITAL”) was a limited
                                                                                  10   liability partnership doing business in the State of California, County of Los Angeles.
                                                                                  11         4.    At all times material herein, Plaintiff was employed by Defendants SPLASH NEWS
                                           5855 Topanga Canyon Blvd., Suite 300




                                                                                  12   AND PICTURE AGENCY, LLC and RCAPITAL PARTNERS LLP (hereafter collectively
                                                Woodland Hills, CA 91367




                                                                                  13   referred to as “Defendants”) in the State of California, County of Los Angeles.
          A Professional Law Corporation
JML LAW




                                                                                  14         5.    DOES 1 through 50, and each of them, were and are the shareholders, and/or
                                                                                  15   directors, and/or officers, and/or agents, and/or alter egos of Defendants, and in doing the things
                                                                                  16   herein described, were acting within the scope of their authority as such shareholders, and/or
                                                                                  17   directors, and/or officers, and/or agents, and/or alter egos of Defendants.
                                                                                  18         6.    The true names and capacities, whether individual, corporate, associate or otherwise
                                                                                  19   of DOES 1 through 50 are unknown to Plaintiff who therefore sues these Defendants under said
                                                                                  20   fictitious names. Plaintiff is informed and believes that each of the Defendants named as a DOE
                                                                                  21   Defendant is legally responsible in some manner for the events referred to in this complaint,
                                                                                  22   either negligently, willfully, wantonly, recklessly, tortiously, strictly liable, statutorily liable or
                                                                                  23   otherwise, for the injuries and damages described below to this Plaintiff. Plaintiff will in the
                                                                                  24   future seek leave of this court to show the true names and capacities of these DOE Defendants
                                                                                  25   when it has been ascertained.
                                                                                  26         7.    Plaintiff is informed and believes, and based thereon alleges, that each of the
                                                                                  27   fictitiously named Defendants is responsible in some manner for, and proximately caused, the
                                                                                  28   harm and damages alleged herein below.
                                                                                                                                          2
                                                                                                                                      COMPLAINT
                                                                                  Case 2:20-cv-07131 Document 1-3 Filed 08/07/20 Page 4 of 30 Page ID #:22



                                                                                   1         8.   Plaintiff is informed and believes, and based thereon alleges, that each of the
                                                                                   2   Defendants named herein acted as the employee, agent, spouse, partner, alter-ego, joint
                                                                                   3   employer, and/or joint venturer of each of the other Defendants named herein and, in doing the
                                                                                   4   acts and in carrying out the wrongful conduct alleged herein, each of said Defendants acted
                                                                                   5   within the scope of said relationship and with the permission, consent and ratification of each of
                                                                                   6   the other Defendants named herein.
                                                                                   7         9.   Finally, Defendants are liable for the acts of their employees under the doctrine of
                                                                                   8   respondeat superior and via conspiracy liability. Each of the acts described above and further
                                                                                   9   described below under each Cause of Action was perpetrated during the course and scope of
                                                                                  10   employment of the actors, was carried out with knowledge of Defendants, was condoned and
                                                                                  11   ratified, and/or was taken pursuant to an implied agreement by Defendants to deliberately take
                                           5855 Topanga Canyon Blvd., Suite 300




                                                                                  12   said actions.
                                                Woodland Hills, CA 91367




                                                                                  13         10. Hereinafter in the Complaint, unless otherwise specified, reference to a Defendant or
          A Professional Law Corporation
JML LAW




                                                                                  14   Defendants shall refer to all Defendants, and each of them.
                                                                                  15         11. The jurisdiction of this Court is proper for the relief sought herein, and the amount
                                                                                  16   demanded by Plaintiff exceeds $25,000.
                                                                                  17                                      FACTUAL ALLEGATIONS
                                                                                  18         12. Defendants hired Plaintiff as an Account Manager on or about January 4, 2016.
                                                                                  19         13. Plaintiff Esmeralda Servin is a woman.
                                                                                  20         14. Upon her hire, Defendants made derogatory and harassing comments about Plaintiff’s
                                                                                  21   gender/sex. These included, but were not limited to:
                                                                                  22              a) A female manager asked Plaintiff: “Oh, you’re a mom? How can you do both?
                                                                                  23                   How can you handle this?”
                                                                                  24              b) Plaintiff’s co-workers regularly mocked her for pumping and/or breastfeeding
                                                                                  25                   while in the office.
                                                                                  26              c) On one occasion, Plaintiff was locked out of her usual lactation space and was
                                                                                  27                   forced to use a conference room with transparent glass walls. While Plaintiff was
                                                                                  28
                                                                                                                                       3
                                                                                                                                   COMPLAINT
                                                                                  Case 2:20-cv-07131 Document 1-3 Filed 08/07/20 Page 5 of 30 Page ID #:23



                                                                                   1                   pumping her breastmilk, a co-worker remarked: “Wouldn’t it be funny if the
                                                                                   2                   conference video feed went live?”
                                                                                   3         15. Despite her hostile work environment, Plaintiff excelled in her role and became a
                                                                                   4   valued member of Defendants’ organization. In or about November 2017, Plaintiff was
                                                                                   5   promoted to the Head of U.S. Sales. Defendants promoted her again in August 2018 to Co-Lead
                                                                                   6   of all of the company’s U.S. operations.
                                                                                   7         16. Plaintiff continued to endure a pattern of discriminatory actions and harassing
                                                                                   8   comments on the basis of her gender/sex. These included, but were not limited to:
                                                                                   9              a)      Despite Plaintiff’s elevation to Head of Sales, her male colleagues introduced
                                                                                  10                      Plaintiff to their business partners as “our sales girl.”
                                                                                  11              b)      Male employees whom Plaintiff supervised repeatedly made comments to her
                                           5855 Topanga Canyon Blvd., Suite 300




                                                                                  12                      which included “You’re more effective when you’re sweeter”
                                                Woodland Hills, CA 91367




                                                                                  13              c)      Male employees whom Plaintiff supervised repeatedly told Plaintiff: “Maybe
          A Professional Law Corporation
JML LAW




                                                                                  14                      you come off the wrong way because you’re a mother and speak to people in a
                                                                                  15                      direct tone.”
                                                                                  16              d)      One male employee whom Plaintiff supervised, Daemon Tung, periodically
                                                                                  17                      remarked on Plaintiff’s appearance. On several occasions, Mr. Tung remarked
                                                                                  18                      about Plaintiff’s outfit by asking her whether her husband “controlled her
                                                                                  19                      spending.”
                                                                                  20              e)      Other male co-workers often remarked about their expectations of Plaintiff’s
                                                                                  21                      mental aptitude, including sarcastic remarks such as: “She’s actually smart.”
                                                                                  22              f)      At the same time of Plaintiff’s promotion to Head of U.S. Sales, Defendants’
                                                                                  23                      then- CEO, John Churchill, elected to reduce commission payments to
                                                                                  24                      contributors by 20%. Plaintiff further alleges that Defendant was not
                                                                                  25                      allocating contributors’ royalties properly. Due to Defendants’ failure to
                                                                                  26                      communicate the cause of commission reductions to contributors, contributors
                                                                                  27                      complained that Plaintiff was struggling as Head of Sales due to the sharp
                                                                                  28                      reduction in their commissions. When Plaintiff requested that management at
                                                                                                                                        4
                                                                                                                                    COMPLAINT
                                                                                  Case 2:20-cv-07131 Document 1-3 Filed 08/07/20 Page 6 of 30 Page ID #:24



                                                                                   1                     Defendant Splash disclose contributors’ pay structure to contributors,
                                                                                   2                     Defendants ordered Plaintiff to keep the commission structure hidden. As a
                                                                                   3                     result, Defendants made Plaintiff the scapegoat for the cause of contributors’
                                                                                   4                     reduction in commission.
                                                                                   5              g)     Plaintiff alleges that Defendants also assigned her work duties which her male
                                                                                   6                     counterparts were not required to meet. In or about October 2018, Plaintiff’s
                                                                                   7                     Supervisor Steve Hinchliff directed Plaintiff to develop a sales strategy
                                                                                   8                     regarding boosting company content. Plaintiff is informed and believes, and
                                                                                   9                     based thereon alleges, that Defendants did not require male employees in
                                                                                  10                     Plaintiff’s position to perform this work and other crucial business tasks.
                                                                                  11              h)     On one occasion, Plaintiff reported to Defendants the conduct of a contributor
                                           5855 Topanga Canyon Blvd., Suite 300




                                                                                  12                     who was regularly disrespectful to female employees and who regularly
                                                Woodland Hills, CA 91367




                                                                                  13                     berated and harassed Plaintiff on the phone. Defendants required Plaintiff to
          A Professional Law Corporation
JML LAW




                                                                                  14                     keep working with this contributor. Plaintiff is informed and believes, and
                                                                                  15                     based thereon alleges, that Defendants regularly permitted male employees to
                                                                                  16                     part ways with problematic contributors.
                                                                                  17              i)     On or about November 5, 2018, Plaintiff’s Supervisor Steve Hinchliff sent
                                                                                  18                     Plaintiff an unprompted message containing a video of a comedian singing the
                                                                                  19                     lyrics: “Even though he grabbed pussies and pissed on hotel beds, he is now
                                                                                  20                     the President.”
                                                                                  21        17. The harassment based on Plaintiff’s gender/sex was severe and/or pervasive enough
                                                                                  22   to create a work environment that a reasonable person would consider intimidating, hostile, or
                                                                                  23   abusive. Defendants’ conduct interfered with Plaintiff’s work performance and seriously affected
                                                                                  24   her psychological well-being. Plaintiff was deeply upset by Defendants’ conduct, and considered
                                                                                  25   her work environment to be intimidating, hostile and abusive.
                                                                                  26        18. On May 24, 2018, Plaintiff complained to CEO John Edwards of gender
                                                                                  27   discrimination and harassment in the workplace. Specifically, she complained to Mr. Edwards of
                                                                                  28   Defendants’ failure to provide her with support, and of sending her a message that her workplace
                                                                                                                                      5
                                                                                                                                  COMPLAINT
                                                                                  Case 2:20-cv-07131 Document 1-3 Filed 08/07/20 Page 7 of 30 Page ID #:25



                                                                                   1   was a “good ole boys club.” After her complaint, Defendants failed to prevent further
                                                                                   2   discrimination and harassment of Plaintiff on the basis of her gender/sex.
                                                                                   3         19.   Defendants continued to discriminate and harass Plaintiff on the basis of her
                                                                                   4   gender/sex through the end of her employment.
                                                                                   5         20. During the course of Plaintiff’s employment with Defendants, Plaintiff also disclosed
                                                                                   6   information to agents of Defendants (including but not limited to her Supervisor Steve Hinchliff)
                                                                                   7   which she reasonably believed constituted Defendants’ violations of state and/or federal statutes,
                                                                                   8   rules and/or regulations. These agents had authority over Plaintiff and/or had the authority to
                                                                                   9   investigate, discover or correct the alleged violations.
                                                                                  10         21. Plaintiff complained to Defendants that the company’s commission structure and lack
                                                                                  11   of transparency about missing content from the archive was being deliberately hidden from
                                           5855 Topanga Canyon Blvd., Suite 300




                                                                                  12   contributors. Plaintiff reasonably believed at the time of her complaint that Defendant’s failure to
                                                Woodland Hills, CA 91367




                                                                                  13   fully disclose employee contributors’ pay structure was unethical and violated certain federal
          A Professional Law Corporation
JML LAW




                                                                                  14   statutes, rules and/or regulations.
                                                                                  15         22. In or about April of 2019, Plaintiff complained to Steve Hinchliff and CFO Emma
                                                                                  16   Curzon regarding Defendants’ recent healthcare policy discussions, which highlighted employee
                                                                                  17   performance as a factor in deciding which employees received healthcare. Plaintiff reasonably
                                                                                  18   believed at the time of her complaint that Defendants’ use of employee performance to elect
                                                                                  19   which health insurance plan to use was unethical and violated certain laws and/or regulations.
                                                                                  20         23. On or about April 12, 2019, Plaintiff reported in writing and on a phone call to her
                                                                                  21   Supervisor Steve Hinchliff and UK Sales Director John Edwards that a male employee had been
                                                                                  22   engaged in illegal bidding. At the time of her complaint, Plaintiff reasonably believed this
                                                                                  23   employee’s illegal bidding practices to constitute violations of state and/or federal statutes, rules
                                                                                  24   and/or regulations. The day after her written e-mail complaint to John Edwards, Plaintiff
                                                                                  25   observed that her complaint had been deleted from her company e-mail account.
                                                                                  26         24. In or about May 2019, Plaintiff informed UK Sales Director Edwards of the gender
                                                                                  27   harassment she was continuing to experience. However, instead of responding to Plaintiff’s
                                                                                  28   complaint of harassment, Defendants retaliated against her by excluding Plaintiff from key
                                                                                                                                        6
                                                                                                                                    COMPLAINT
                                                                                  Case 2:20-cv-07131 Document 1-3 Filed 08/07/20 Page 8 of 30 Page ID #:26



                                                                                   1   meetings which prevented her from performing her work duties. On one occasion, Plaintiff
                                                                                   2   planned and arranged a business meeting with a prospective partner. After confirming this
                                                                                   3   meeting in writing, Plaintiff’s business partner never arrived. Plaintiff’s male colleagues later
                                                                                   4   informed Plaintiff that they had rescheduled this meeting. When Plaintiff attempted to plan on
                                                                                   5   joining this meeting, her male colleagues informed her, “We’ll fill you in later.”
                                                                                   6         25. On or about June 5, 2019, Plaintiff complained to Royalties Executive Lisa Short of
                                                                                   7   the pervasive workplace gender discrimination and harassment. Ms. Short assured Plaintiff that
                                                                                   8   she would soon be speaking to CFO Emma Curzon to address the issues Plaintiff complained of.
                                                                                   9   Plaintiff is informed and believes, and based thereon alleges, that Defendants failed to perform
                                                                                  10   an adequate investigation of Plaintiff’s complaint.
                                                                                  11         26. Two weeks later, on or about June 17, 2019, Defendants terminated Plaintiff for
                                           5855 Topanga Canyon Blvd., Suite 300




                                                                                  12   pretextual reasons. Substantial motivating factors in Plaintiff’s termination were her gender/sex,
                                                Woodland Hills, CA 91367




                                                                                  13   retaliatory animus for Plaintiff’s aforementioned complaints of Defendants’ conduct which she
          A Professional Law Corporation
JML LAW




                                                                                  14   believed to constitute unlawful activity/ violations of state and/or federal rules and/or
                                                                                  15   regulations, and retaliatory animus for Plaintiff’s protected complaints of gender discrimination
                                                                                  16   and gender harassment.
                                                                                  17         27. Plaintiff exhausted her administrative remedies by filing a complaint with the
                                                                                  18   Department of Fair Housing and Employment ("DFEH") on November 11, 2019. The DFEH
                                                                                  19   issued Plaintiff an immediate right-to-sue letter on November 11, 2019.
                                                                                  20                                     FIRST CAUSE OF ACTION
                                                                                  21     SEX/GENDER HARASSMENT IN VIOLATION OF GOVT. CODE §§ 12940 ET SEQ.
                                                                                  22                                                 (FEHA)
                                                                                  23                   (Against SPLASH NEWS, RCAPITAL and DOES 1 through 50)
                                                                                  24         28. Plaintiff hereby repeats and incorporates all preceding paragraphs as though fully set
                                                                                  25   forth herein.
                                                                                  26         29. At all times herein mentioned, California Government Code § 12940 et seq., was in
                                                                                  27   full force and effect and was binding on Defendants, as Defendants regularly employed five (5)
                                                                                  28
                                                                                                                                        7
                                                                                                                                    COMPLAINT
                                                                                  Case 2:20-cv-07131 Document 1-3 Filed 08/07/20 Page 9 of 30 Page ID #:27



                                                                                   1   or more persons. California Government Code § 12940(j) requires Defendants to refrain from
                                                                                   2   harassing any employee on the basis of their sex.
                                                                                   3         30. The sexually harassing conduct and harassing comments based on Plaintiff’s
                                                                                   4   gender/sex were severe and/or pervasive enough to create a work environment that a reasonable
                                                                                   5   person would consider intimidating, hostile, or abusive.
                                                                                   6         31. Defendants failed to take immediate appropriate corrective action. Defendants failed
                                                                                   7   to properly train its supervisors regarding how to handle sex/gender-based harassment and
                                                                                   8   complaints of sex/gender-based harassment. Defendants failed to take reasonable action to
                                                                                   9   prevent further harassment from occurring.
                                                                                  10         32. Plaintiff Esmeralda Servin is a woman.
                                                                                  11         33. Upon her hire, Defendants made derogatory and harassing comments about Plaintiff’s
                                           5855 Topanga Canyon Blvd., Suite 300




                                                                                  12   gender/sex. These included, but were not limited to:
                                                Woodland Hills, CA 91367




                                                                                  13              d) A female manager asked Plaintiff: “Oh, you’re a mom? How can you do both?
          A Professional Law Corporation
JML LAW




                                                                                  14                   How can you handle this?”
                                                                                  15              e) Plaintiff’s co-workers regularly mocked her for pumping and/or breastfeeding
                                                                                  16                   while in the office.
                                                                                  17              f) On one occasion, Plaintiff was locked out of her usual lactation space and was
                                                                                  18                   forced to use a conference room with transparent glass walls. While Plaintiff was
                                                                                  19                   pumping her breastmilk, a co-worker remarked: “Wouldn’t it be funny if the
                                                                                  20                   conference video feed went live?”
                                                                                  21         34. Despite her hostile work environment, Plaintiff excelled in her role and became a
                                                                                  22   valued member of Defendants’ organization. In or about November 2017, Plaintiff was
                                                                                  23   promoted to the Head of U.S. Sales. Defendant promoted her again in August 2018 to Co-Lead
                                                                                  24   all of the company’s U.S. operations.
                                                                                  25         35. Plaintiff continued to endure a pattern of discriminatory actions and harassing
                                                                                  26   comments on the basis of her gender/sex. These included, but were not limited to:
                                                                                  27              a)      Despite Plaintiff’s elevation to Head of Sales, her male colleagues introduced
                                                                                  28                      Plaintiff to their business partners as “our sales girl.”
                                                                                                                                        8
                                                                                                                                    COMPLAINT
                                                                                  Case 2:20-cv-07131 Document 1-3 Filed 08/07/20 Page 10 of 30 Page ID #:28



                                                                                   1          b)    Male employees whom Plaintiff supervised repeatedly made comments to her
                                                                                   2                which included “You’re more effective when you’re sweeter”
                                                                                   3          c)    Male employees whom Plaintiff supervised repeatedly told Plaintiff: “Maybe
                                                                                   4                you come off the wrong way because you’re a mother and speak to people in a
                                                                                   5                direct tone.”
                                                                                   6          d)    One male employee whom Plaintiff supervised, Daemon Tung, periodically
                                                                                   7                remarked on Plaintiff’s appearance. On several occasions, Mr. Tung remarked
                                                                                   8                about Plaintiff’s outfit by asking her whether her husband “controlled her
                                                                                   9                spending.”
                                                                                  10          e)    Other male co-workers often remarked about their expectations of Plaintiff’s
                                                                                  11                mental aptitude, including sarcastic remarks such as: “She’s actually smart.”
                                           5855 Topanga Canyon Blvd., Suite 300




                                                                                  12          f)    At the same time of Plaintiff’s promotion to Head of U.S. Sales, Defendants’
                                                Woodland Hills, CA 91367




                                                                                  13                then- CEO, John Churchill, elected to reduce commission payments to
          A Professional Law Corporation
JML LAW




                                                                                  14                contributors by 20%. Plaintiff further alleges that Defendant was not
                                                                                  15                allocating contributors’ royalties properly. Due to Defendants’ failure to
                                                                                  16                communicate the cause of commission reductions to contributors, contributors
                                                                                  17                complained that Plaintiff was struggling as Head of Sales due to the sharp
                                                                                  18                reduction in their commissions. When Plaintiff requested that management at
                                                                                  19                Defendant Splash disclose contributors’ pay structure to contributors,
                                                                                  20                Defendants ordered Plaintiff to keep the commission structure hidden. As a
                                                                                  21                result, Defendants made Plaintiff the scapegoat for the cause of contributors’
                                                                                  22                reduction in commission.
                                                                                  23          g)    Plaintiff alleges that Defendants also assigned her work duties which her male
                                                                                  24                counterparts were not required to meet. In or about October 2018, Plaintiff’s
                                                                                  25                Supervisor Steve Hinchliff directed Plaintiff to develop a sales strategy
                                                                                  26                regarding boosting company content. Plaintiff is informed and believes, and
                                                                                  27                based thereon alleges, that Defendants did not require male employees in
                                                                                  28                Plaintiff’s position to perform this work and other crucial business tasks.
                                                                                                                                 9
                                                                                                                             COMPLAINT
                                                                                  Case 2:20-cv-07131 Document 1-3 Filed 08/07/20 Page 11 of 30 Page ID #:29



                                                                                   1               h)     On one occasion, Plaintiff reported to Defendants the conduct of a contributor
                                                                                   2                      who was regularly disrespectful to female employees and who regularly
                                                                                   3                      berated and harassed Plaintiff on the phone. Defendants required Plaintiff to
                                                                                   4                      keep working with this contributor. Plaintiff is informed and believes, and
                                                                                   5                      based thereon alleges, that Defendants regularly permitted male employees to
                                                                                   6                      part ways with problematic contributors.
                                                                                   7               i)     On or about November 5, 2018, Plaintiff’s Supervisor Steve Hinchliff sent
                                                                                   8                      Plaintiff an unprompted message containing a video of a comedian singing the
                                                                                   9                      lyrics: “Even though he grabbed pussies and pissed on hotel beds, he is now
                                                                                  10                      the President.”
                                                                                  11         36. The harassment based on Plaintiff’s gender/sex was severe and/or pervasive enough
                                           5855 Topanga Canyon Blvd., Suite 300




                                                                                  12   to create a work environment that a reasonable person would consider intimidating, hostile, or
                                                Woodland Hills, CA 91367




                                                                                  13   abusive. Defendants’ conduct interfered with Plaintiff’s work performance and seriously affected
          A Professional Law Corporation
JML LAW




                                                                                  14   her psychological well-being. Plaintiff was deeply upset by Defendants’ conduct, and considered
                                                                                  15   her work environment to be intimidating, hostile and abusive.
                                                                                  16         37. On May 24, 2018, Plaintiff complained to CEO John Edwards of gender
                                                                                  17   discrimination and harassment in the workplace. Specifically, she complained to Mr. Edwards of
                                                                                  18   Defendants’ failure to provide her with support, and of sending her a message that her workplace
                                                                                  19   was a “good ole boys club.” After her complaint, Defendants failed to prevent further
                                                                                  20   discrimination and harassment of Plaintiff on the basis of her gender/sex.
                                                                                  21         38.   Defendants continued to discriminate and harass Plaintiff on the basis of her
                                                                                  22   gender/sex through the end of her employment.
                                                                                  23         39. In or about May 2019, Plaintiff informed UK Sales Director Edwards of the gender
                                                                                  24   harassment she was continuing to experience. However, instead of responding to Plaintiff’s
                                                                                  25   complaint of harassment, Defendants retaliated against her by excluding Plaintiff from key
                                                                                  26   meetings which prevented her from performing her work duties. On one occasion, Plaintiff
                                                                                  27   planned and arranged a business meeting with a prospective partner. After confirming this
                                                                                  28   meeting in writing, Plaintiff’s business partner never arrived. Plaintiff’s male colleagues later
                                                                                                                                      10
                                                                                                                                   COMPLAINT
                                                                                  Case 2:20-cv-07131 Document 1-3 Filed 08/07/20 Page 12 of 30 Page ID #:30



                                                                                   1   informed Plaintiff that they had rescheduled this meeting. When Plaintiff attempted to plan on
                                                                                   2   joining this meeting, her male colleagues informed her, “We’ll fill you in later.”
                                                                                   3         40. On or about June 5, 2019, Plaintiff complained to Royalties Executive Lisa Short of
                                                                                   4   the pervasive workplace gender discrimination and harassment. Ms. Short assured Plaintiff that
                                                                                   5   she would soon be speaking to CFO Emma Curzon to address the issues Plaintiff complained of.
                                                                                   6   Plaintiff is informed and believes, and based thereon alleges, that Defendants failed to perform
                                                                                   7   an adequate investigation of Plaintiff’s complaint.
                                                                                   8         41. Two weeks later, on or about June 17, 2019, Defendants terminated Plaintiff for
                                                                                   9   pretextual reasons. Substantial motivating factors in Plaintiff’s termination were her gender/sex,
                                                                                  10   retaliatory animus for Plaintiff’s aforementioned complaints of Defendants’ conduct which she
                                                                                  11   believed to constitute unlawful activity/ violations of state and/or federal rules and/or
                                           5855 Topanga Canyon Blvd., Suite 300




                                                                                  12   regulations, and retaliatory animus for Plaintiff’s protected complaints of gender discrimination
                                                Woodland Hills, CA 91367




                                                                                  13   and gender harassment.
          A Professional Law Corporation
JML LAW




                                                                                  14          42. The above said acts of Defendants constitute harassment based on gender/sex in
                                                                                  15   violation of California Government Code § 12940 et seq.
                                                                                  16          43. As a proximate result of the aforesaid acts of Defendants, Plaintiff has suffered
                                                                                  17   actual, consequential and incidental financial losses, including without limitation, loss of salary
                                                                                  18   and benefits, and the intangible loss of employment related opportunities in her field and damage
                                                                                  19   to her professional reputation, all in an amount subject to proof at the time of trial. Plaintiff
                                                                                  20   claims such amounts as damages pursuant to California Civil Code § 3287 and/or § 3288 and/or
                                                                                  21   any other provision of law providing for prejudgment interest.
                                                                                  22          44. As a proximate result of the wrongful acts of Defendants, Plaintiff has suffered and
                                                                                  23   continues to suffer emotional distress, humiliation, mental anguish and embarrassment, as well
                                                                                  24   as the manifestation of physical symptoms. Plaintiff is informed and believes, and thereon
                                                                                  25   alleges that she will continue to experience said physical and emotional suffering for a period in
                                                                                  26   the future not presently ascertainable, all in an amount subject to proof at the time of trial.
                                                                                  27          45. As a proximate result of the wrongful acts of Defendants, Plaintiff has been forced to
                                                                                  28   hire attorneys to prosecute her claims herein, and has incurred and is expected to continue to
                                                                                                                                        11
                                                                                                                                     COMPLAINT
                                                                                  Case 2:20-cv-07131 Document 1-3 Filed 08/07/20 Page 13 of 30 Page ID #:31



                                                                                   1   incur attorneys’ fees and costs in connection therewith. Plaintiff is entitled to recover attorneys’
                                                                                   2   fees and costs under California Government Code § 12965(b).
                                                                                   3          46. Defendants had in place policies and procedures that specifically prohibited and
                                                                                   4   required Defendants’ managers, officers, and agents to prevent harassment based on sex/gender
                                                                                   5   against and upon employees of Defendants. Each Defendant aided, abetted, participated in,
                                                                                   6   authorized, ratified, and/or conspired to engage in the wrongful conduct alleged above. Plaintiff
                                                                                   7   should, therefore, be awarded exemplary and punitive damages against Defendants in an amount
                                                                                   8   to be established that is appropriate to punish Defendants and deter others from engaging in such
                                                                                   9   conduct.
                                                                                  10                                    SECOND CAUSE OF ACTION
                                                                                  11      SEX/GENDER DISCRIMINATION IN VIOLATION OF GOVT. CODE §§ 12940 ET
                                           5855 Topanga Canyon Blvd., Suite 300




                                                                                  12                                              SEQ. (FEHA)
                                                Woodland Hills, CA 91367




                                                                                  13                   (Against SPLASH NEWS, RCAPITAL and DOES 1 through 50)
          A Professional Law Corporation
JML LAW




                                                                                  14          47. Plaintiff incorporates by reference all preceding paragraphs of this Complaint as if
                                                                                  15   fully set forth at this place.
                                                                                  16          48. At all times herein mentioned, California Government Code §§ 12940 et seq., the Fair
                                                                                  17   Employment and Housing Act (“FEHA”), were in full force and effect and were binding on
                                                                                  18   Defendant and each of them, as Defendant regularly employed five (5) or more persons.
                                                                                  19          49. California Government Code § 12940(a) requires Defendant to refrain from
                                                                                  20   discriminating against any employee on the basis of sex and/or gender.
                                                                                  21         50. Plaintiff Esmeralda Servin is a woman.
                                                                                  22         51. Upon her hire, Defendants made derogatory and harassing comments about Plaintiff’s
                                                                                  23   gender/sex. These included, but were not limited to:
                                                                                  24               g) A female manager asked Plaintiff: “Oh, you’re a mom? How can you do both?
                                                                                  25                   How can you handle this?”
                                                                                  26               h) Plaintiff’s co-workers regularly mocked her for pumping and/or breastfeeding
                                                                                  27                   while in the office.
                                                                                  28
                                                                                                                                       12
                                                                                                                                    COMPLAINT
                                                                                  Case 2:20-cv-07131 Document 1-3 Filed 08/07/20 Page 14 of 30 Page ID #:32



                                                                                   1              i) On one occasion, Plaintiff was locked out of her usual lactation space and was
                                                                                   2                   forced to use a conference room with transparent glass walls. While Plaintiff was
                                                                                   3                   pumping her breastmilk, a co-worker remarked: “Wouldn’t it be funny if the
                                                                                   4                   conference video feed went live?”
                                                                                   5        52. Despite her hostile work environment, Plaintiff excelled in her role and became a
                                                                                   6   valued member of Defendants’ organization. In or about November 2017, Plaintiff was
                                                                                   7   promoted to the Head of U.S. Sales. Defendant promoted her again in August 2018 to Co-Lead
                                                                                   8   all of the company’s U.S. operations.
                                                                                   9        53. Plaintiff continued to endure a pattern of discriminatory actions and harassing
                                                                                  10   comments on the basis of her gender/sex. These included, but were not limited to:
                                                                                  11              a)      Despite Plaintiff’s elevation to Head of Sales, her male colleagues introduced
                                           5855 Topanga Canyon Blvd., Suite 300




                                                                                  12                      Plaintiff to their business partners as “our sales girl.”
                                                Woodland Hills, CA 91367




                                                                                  13              b)      Male employees whom Plaintiff supervised repeatedly made comments to her
          A Professional Law Corporation
JML LAW




                                                                                  14                      which included “You’re more effective when you’re sweeter”
                                                                                  15              c)      Male employees whom Plaintiff supervised repeatedly told Plaintiff: “Maybe
                                                                                  16                      you come off the wrong way because you’re a mother and speak to people in a
                                                                                  17                      direct tone.”
                                                                                  18              d)      One male employee whom Plaintiff supervised, Daemon Tung, periodically
                                                                                  19                      remarked on Plaintiff’s appearance. On several occasions, Mr. Tung remarked
                                                                                  20                      about Plaintiff’s outfit by asking her whether her husband “controlled her
                                                                                  21                      spending.”
                                                                                  22              e)      Other male co-workers often remarked about their expectations of Plaintiff’s
                                                                                  23                      mental aptitude, including sarcastic remarks such as: “She’s actually smart.”
                                                                                  24              f)      At the same time of Plaintiff’s promotion to Head of U.S. Sales, Defendants’
                                                                                  25                      then- CEO, John Churchill, elected to reduce commission payments to
                                                                                  26                      contributors by 20%. Plaintiff further alleges that Defendant was not
                                                                                  27                      allocating contributors’ royalties properly. Due to Defendants’ failure to
                                                                                  28                      communicate the cause of commission reductions to contributors, contributors
                                                                                                                                       13
                                                                                                                                    COMPLAINT
                                                                                  Case 2:20-cv-07131 Document 1-3 Filed 08/07/20 Page 15 of 30 Page ID #:33



                                                                                   1                     complained that Plaintiff was struggling as Head of Sales due to the sharp
                                                                                   2                     reduction in their commissions. When Plaintiff requested that management at
                                                                                   3                     Defendant Splash disclose contributors’ pay structure to contributors,
                                                                                   4                     Defendants ordered Plaintiff to keep the commission structure hidden. As a
                                                                                   5                     result, Defendants made Plaintiff the scapegoat for the cause of contributors’
                                                                                   6                     reduction in commission.
                                                                                   7              g)     Plaintiff alleges that Defendants also assigned her work duties which her male
                                                                                   8                     counterparts were not required to meet. In or about October 2018, Plaintiff’s
                                                                                   9                     Supervisor Steve Hinchliff directed Plaintiff to develop a sales strategy
                                                                                  10                     regarding boosting company content. Plaintiff is informed and believes, and
                                                                                  11                     based thereon alleges, that Defendants did not require male employees in
                                           5855 Topanga Canyon Blvd., Suite 300




                                                                                  12                     Plaintiff’s position to perform this work and other crucial business tasks.
                                                Woodland Hills, CA 91367




                                                                                  13              h)     On one occasion, Plaintiff reported to Defendants the conduct of a contributor
          A Professional Law Corporation
JML LAW




                                                                                  14                     who was regularly disrespectful to female employees and who regularly
                                                                                  15                     berated and harassed Plaintiff on the phone. Defendants required Plaintiff to
                                                                                  16                     keep working with this contributor. Plaintiff is informed and believes, and
                                                                                  17                     based thereon alleges, that Defendants regularly permitted male employees to
                                                                                  18                     part ways with problematic contributors.
                                                                                  19              i)     On or about November 5, 2018, Plaintiff’s Supervisor Steve Hinchliff sent
                                                                                  20                     Plaintiff an unprompted message containing a video of a comedian singing the
                                                                                  21                     lyrics: “Even though he grabbed pussies and pissed on hotel beds, he is now
                                                                                  22                     the President.”
                                                                                  23        54. The harassment based on Plaintiff’s gender/sex was severe and/or pervasive enough
                                                                                  24   to create a work environment that a reasonable person would consider intimidating, hostile, or
                                                                                  25   abusive. Defendants’ conduct interfered with Plaintiff’s work performance and seriously affected
                                                                                  26   her psychological well-being. Plaintiff was deeply upset by Defendants’ conduct, and considered
                                                                                  27   her work environment to be intimidating, hostile and abusive.
                                                                                  28
                                                                                                                                     14
                                                                                                                                  COMPLAINT
                                                                                  Case 2:20-cv-07131 Document 1-3 Filed 08/07/20 Page 16 of 30 Page ID #:34



                                                                                   1         55. On May 24, 2018, Plaintiff complained to CEO John Edwards of gender
                                                                                   2   discrimination and harassment in the workplace. Specifically, she complained to Mr. Edwards of
                                                                                   3   Defendants’ failure to provide her with support, and of sending her a message that her workplace
                                                                                   4   was a “good ole boys club.” After her complaint, Defendants failed to prevent further
                                                                                   5   discrimination and harassment of Plaintiff on the basis of her gender/sex.
                                                                                   6         56.   Defendants continued to discriminate and harass Plaintiff on the basis of her
                                                                                   7   gender/sex through the end of her employment.
                                                                                   8         57. In or about May 2019, Plaintiff informed UK Sales Director Edwards of the gender
                                                                                   9   harassment she was continuing to experience. However, instead of responding to Plaintiff’s
                                                                                  10   complaint of harassment, Defendants retaliated against her by excluding Plaintiff from key
                                                                                  11   meetings which prevented her from performing her work duties. On one occasion, Plaintiff
                                           5855 Topanga Canyon Blvd., Suite 300




                                                                                  12   planned and arranged a business meeting with a prospective partner. After confirming this
                                                Woodland Hills, CA 91367




                                                                                  13   meeting in writing, Plaintiff’s business partner never arrived. Plaintiff’s male colleagues later
          A Professional Law Corporation
JML LAW




                                                                                  14   informed Plaintiff that they had rescheduled this meeting. When Plaintiff attempted to plan on
                                                                                  15   joining this meeting, her male colleagues informed her, “We’ll fill you in later.”
                                                                                  16         58. On or about June 5, 2019, Plaintiff complained to Royalties Executive Lisa Short of
                                                                                  17   the pervasive workplace gender discrimination and harassment. Ms. Short assured Plaintiff that
                                                                                  18   she would soon be speaking to CFO Emma Curzon to address the issues Plaintiff complained of.
                                                                                  19   Plaintiff is informed and believes, and based thereon alleges, that Defendants failed to perform
                                                                                  20   an adequate investigation of Plaintiff’s complaint.
                                                                                  21         59. Two weeks later, on or about June 17, 2019, Defendants terminated Plaintiff for
                                                                                  22   pretextual reasons. Substantial motivating factors in Plaintiff’s termination were her gender/sex,
                                                                                  23   retaliatory animus for Plaintiff’s aforementioned complaints of Defendants’ conduct which she
                                                                                  24   believed to constitute unlawful activity/ violations of state and/or federal rules and/or
                                                                                  25   regulations, and retaliatory animus for Plaintiff’s protected complaints of gender discrimination
                                                                                  26   and gender harassment.
                                                                                  27         60. As a proximate result of the aforesaid acts of Defendants, and each of them, Plaintiff
                                                                                  28   has suffered actual, consequential and incidental financial losses, including without limitation,
                                                                                                                                       15
                                                                                                                                    COMPLAINT
                                                                                  Case 2:20-cv-07131 Document 1-3 Filed 08/07/20 Page 17 of 30 Page ID #:35



                                                                                   1   loss of salary and benefits, and the intangible loss of employment related opportunities in her
                                                                                   2   field and damage to her professional reputation, all in an amount subject to proof at the time of
                                                                                   3   trial. Plaintiff claims such amounts as damages pursuant to Civil Code § 3287 and/or § 3288
                                                                                   4   and/or any other provision of law providing for prejudgment interest.
                                                                                   5          61. As a proximate result of the wrongful acts of Defendants, and each of them, Plaintiff
                                                                                   6   has suffered and continues to suffer emotional distress, humiliation, mental anguish and
                                                                                   7   embarrassment, as well as the manifestation of physical symptoms. Plaintiff is informed and
                                                                                   8   believes and thereupon alleges that she will continue to experience said physical and emotional
                                                                                   9   suffering for a period in the future not presently ascertainable, all in an amount subject to proof
                                                                                  10   at the time of trial.
                                                                                  11          62. As a proximate result of the wrongful acts of Defendants, and each of them, Plaintiff
                                           5855 Topanga Canyon Blvd., Suite 300




                                                                                  12   has been forced to hire attorneys to prosecute her claims herein, and has incurred and is expected
                                                Woodland Hills, CA 91367




                                                                                  13   to continue to incur attorneys’ fees and costs in connection therewith. Plaintiff is entitled to
          A Professional Law Corporation
JML LAW




                                                                                  14   recover attorneys’ fees and costs under California Government Code § 12965(b).
                                                                                  15          63. Defendants had in place policies and procedures that specifically prohibited and
                                                                                  16   required Defendants’ managers, officers, and agents to prevent discrimination based on sex and
                                                                                  17   gender against and upon employees of Defendants. Plaintiff should, therefore, be awarded
                                                                                  18   exemplary and punitive damages against Defendants in an amount to be established that is
                                                                                  19   appropriate to punish Defendants and deter others from engaging in such conduct.
                                                                                  20          64. Furthermore, Plaintiff is informed and believes and based thereon alleges that
                                                                                  21   Defendants had a pattern and practice of discriminating against and harassing employees due to
                                                                                  22   their sex and gender. Plaintiff should, therefore, be awarded exemplary and punitive damages
                                                                                  23   against each Defendant in an amount to be established that is appropriate to punish Defendants
                                                                                  24   and deter others from engaging in such conduct.
                                                                                  25   //
                                                                                  26   //
                                                                                  27   //
                                                                                  28   //
                                                                                                                                       16
                                                                                                                                    COMPLAINT
                                                                                  Case 2:20-cv-07131 Document 1-3 Filed 08/07/20 Page 18 of 30 Page ID #:36



                                                                                   1                                     THIRD CAUSE OF ACTION
                                                                                   2              FAILURE TO PREVENT DISCRIMINATION AND HARASSMENT
                                                                                   3                   IN VIOLATION OF GOVT. CODE §§ 12940 ET SEQ. (FEHA)
                                                                                   4                   (Against SPLASH NEWS, RCAPITAL and DOES 1 through 50)
                                                                                   5         65. Plaintiff hereby repeats and incorporates all preceding paragraphs as though fully set
                                                                                   6   forth herein.
                                                                                   7         66. At all times herein mentioned, California Government Code § 12940 et seq. was in
                                                                                   8   full force and effect and was binding on Defendants. These sections impose on an employer a
                                                                                   9   duty to conduct a timely and good faith investigation of allegations of discrimination and
                                                                                  10   harassment, to take immediate and appropriate corrective action to end harassment and take all
                                                                                  11   reasonable steps necessary to prevent harassment from occurring, among other things.
                                           5855 Topanga Canyon Blvd., Suite 300




                                                                                  12         67. Defendants failed to conduct a reasonable and good faith investigation of Plaintiff’s
                                                Woodland Hills, CA 91367




                                                                                  13   complaints, and failed to take reasonable action to prevent further discrimination and harassment
          A Professional Law Corporation
JML LAW




                                                                                  14   from occurring. As a result, the discrimination and harassment of Plaintiff continued.
                                                                                  15         68. Defendants’ aforementioned conduct caused Plaintiff to suffer severe emotional
                                                                                  16   distress, including but not limited to anxiety, stress, and depression.
                                                                                  17         69. The above-described acts of created an intimidating, oppressive, hostile, offensive
                                                                                  18   and abusive work environment, which altered and impaired the conditions of Plaintiff’s
                                                                                  19   employment and Plaintiff’s emotional well-being. Defendants’ conduct was a concerted pattern
                                                                                  20   of harassment of a repeated, routine and generalized nature.
                                                                                  21         70. Defendants violated Government Code § 12940 (j) and (k) by failing to adequately
                                                                                  22   supervise, control, discipline, and/or otherwise penalize the conduct, acts, and failures to act as
                                                                                  23   described herein.
                                                                                  24         71. Defendants failed to fulfill its statutory duty to timely take immediate and appropriate
                                                                                  25   corrective action to end the discrimination and harassment and also failed to take all reasonable
                                                                                  26   steps necessary to prevent the discrimination and harassment from occurring.
                                                                                  27         72. In failing and/or refusing to take immediate and appropriate corrective action to end
                                                                                  28   the harassment, and in failing and/or refusing to take all reasonable steps necessary to prevent
                                                                                                                                       17
                                                                                                                                    COMPLAINT
                                                                                  Case 2:20-cv-07131 Document 1-3 Filed 08/07/20 Page 19 of 30 Page ID #:37



                                                                                   1   harassment from occurring, Defendants violated California Government Code § 12940 (j) and
                                                                                   2   (k), causing Plaintiff to suffer damages as set forth above.
                                                                                   3          73. As a proximate result of the aforesaid acts of Defendants, Plaintiff has suffered
                                                                                   4   actual, consequential and incidental financial losses, including without limitation, loss of salary
                                                                                   5   and benefits, and the intangible loss of employment related opportunities in her field and damage
                                                                                   6   to her professional reputation, all in an amount subject to proof at the time of trial. Plaintiff
                                                                                   7   claims such amounts as damages pursuant to California Civil Code § 3287 and/or § 3288 and/or
                                                                                   8   any other provision of law providing for prejudgment interest.
                                                                                   9          74. As a proximate result of the wrongful acts of Defendants, Plaintiff has suffered and
                                                                                  10   continues to suffer emotional distress, humiliation, mental anguish and embarrassment, as well
                                                                                  11   as the manifestation of physical symptoms. Plaintiff is informed and believes, and thereon
                                           5855 Topanga Canyon Blvd., Suite 300




                                                                                  12   alleges that she will continue to experience said physical and emotional suffering for a period in
                                                Woodland Hills, CA 91367




                                                                                  13   the future not presently ascertainable, all in an amount subject to proof at the time of trial.
          A Professional Law Corporation
JML LAW




                                                                                  14          75. As a proximate result of the wrongful acts of Defendants, Plaintiff has been forced to
                                                                                  15   hire attorneys to prosecute her claims herein, and has incurred and is expected to continue to
                                                                                  16   incur attorneys’ fees and costs in connection therewith. Plaintiff is entitled to recover attorneys’
                                                                                  17   fees and costs under California Government Code § 12965(b).
                                                                                  18          76. Defendants had in place policies and procedures that specifically prohibited and
                                                                                  19   required Defendants’ managers, officers, and agents to prevent discrimination and harassment
                                                                                  20   based on sex and gender against and upon employees of Defendants. Each Defendant aided,
                                                                                  21   abetted, participated in, authorized, ratified, and/or conspired to engage in the wrongful conduct
                                                                                  22   alleged above. Plaintiff should, therefore, be awarded exemplary and punitive damages against
                                                                                  23   Defendants in an amount to be established that is appropriate to punish Defendants and deter
                                                                                  24   others from engaging in such conduct.
                                                                                  25          77. Furthermore, Plaintiff is informed and believes and based thereon alleges that
                                                                                  26   Defendants had a pattern and practice of discriminating against and/or harassing employees due
                                                                                  27   to their sex and gender. Plaintiff should, therefore, be awarded exemplary and punitive damages
                                                                                  28
                                                                                                                                        18
                                                                                                                                     COMPLAINT
                                                                                  Case 2:20-cv-07131 Document 1-3 Filed 08/07/20 Page 20 of 30 Page ID #:38



                                                                                   1   against each Defendant in an amount to be established that is appropriate to punish Defendants
                                                                                   2   and deter others from engaging in such conduct.
                                                                                   3                                    FOURTH CAUSE OF ACTION
                                                                                   4                                           RETALIATION
                                                                                   5                   IN VIOLATION OF GOVT. CODE §§ 12940 ET SEQ. (FEHA)
                                                                                   6                   (Against SPLASH NEWS, RCAPITAL and DOES 1 through 50)
                                                                                   7         78. Plaintiff hereby repeats and incorporates all preceding paragraphs as though fully set
                                                                                   8   forth herein.
                                                                                   9         79. California Government Code § 12940(h) makes it unlawful for any person to retaliate
                                                                                  10   against an employee who has engaged in protected activity under the FEHA, including
                                                                                  11   complaining about gender/sex discrimination and harassment.
                                           5855 Topanga Canyon Blvd., Suite 300




                                                                                  12         80. At all times herein mentioned, California Government Code § 12940, et seq., was in
                                                Woodland Hills, CA 91367




                                                                                  13   full force and effect and was binding on Defendants, as Defendants regularly employed five (5)
          A Professional Law Corporation
JML LAW




                                                                                  14   or more persons.
                                                                                  15         81. Plaintiff Esmeralda Servin is a woman.
                                                                                  16         82. Upon her hire, Defendants made derogatory and harassing comments about Plaintiff’s
                                                                                  17   gender/sex. These included, but were not limited to:
                                                                                  18              j) A female manager asked Plaintiff: “Oh, you’re a mom? How can you do both?
                                                                                  19                   How can you handle this?”
                                                                                  20              k) Plaintiff’s co-workers regularly mocked her for pumping and/or breastfeeding
                                                                                  21                   while in the office.
                                                                                  22              l) On one occasion, Plaintiff was locked out of her usual lactation space and was
                                                                                  23                   forced to use a conference room with transparent glass walls. While Plaintiff was
                                                                                  24                   pumping her breastmilk, a co-worker remarked: “Wouldn’t it be funny if the
                                                                                  25                   conference video feed went live?”
                                                                                  26         83. Despite her hostile work environment, Plaintiff excelled in her role and became a
                                                                                  27   valued member of Defendants’ organization. In or about November 2017, Plaintiff was
                                                                                  28
                                                                                                                                      19
                                                                                                                                   COMPLAINT
                                                                                  Case 2:20-cv-07131 Document 1-3 Filed 08/07/20 Page 21 of 30 Page ID #:39



                                                                                   1   promoted to the Head of U.S. Sales. Defendant promoted her again in August 2018 to Co-Lead
                                                                                   2   all of the company’s U.S. operations.
                                                                                   3        84. Plaintiff continued to endure a pattern of discriminatory actions and harassing
                                                                                   4   comments on the basis of her gender/sex. These included, but were not limited to:
                                                                                   5              a)     Despite Plaintiff’s elevation to Head of Sales, her male colleagues introduced
                                                                                   6                     Plaintiff to their business partners as “our sales girl.”
                                                                                   7              b)     Male employees whom Plaintiff supervised repeatedly made comments to her
                                                                                   8                     which included “You’re more effective when you’re sweeter”
                                                                                   9              c)     Male employees whom Plaintiff supervised repeatedly told Plaintiff: “Maybe
                                                                                  10                     you come off the wrong way because you’re a mother and speak to people in a
                                                                                  11                     direct tone.”
                                           5855 Topanga Canyon Blvd., Suite 300




                                                                                  12              d)     One male employee whom Plaintiff supervised, Daemon Tung, periodically
                                                Woodland Hills, CA 91367




                                                                                  13                     remarked on Plaintiff’s appearance. On several occasions, Mr. Tung remarked
          A Professional Law Corporation
JML LAW




                                                                                  14                     about Plaintiff’s outfit by asking her whether her husband “controlled her
                                                                                  15                     spending.”
                                                                                  16              e)     Other male co-workers often remarked about their expectations of Plaintiff’s
                                                                                  17                     mental aptitude, including sarcastic remarks such as: “She’s actually smart.”
                                                                                  18              f)     At the same time of Plaintiff’s promotion to Head of U.S. Sales, Defendants’
                                                                                  19                     then- CEO, John Churchill, elected to reduce commission payments to
                                                                                  20                     contributors by 20%. Plaintiff further alleges that Defendant was not
                                                                                  21                     allocating contributors’ royalties properly. Due to Defendants’ failure to
                                                                                  22                     communicate the cause of commission reductions to contributors, contributors
                                                                                  23                     complained that Plaintiff was struggling as Head of Sales due to the sharp
                                                                                  24                     reduction in their commissions. When Plaintiff requested that management at
                                                                                  25                     Defendant Splash disclose contributors’ pay structure to contributors,
                                                                                  26                     Defendants ordered Plaintiff to keep the commission structure hidden. As a
                                                                                  27                     result, Defendants made Plaintiff the scapegoat for the cause of contributors’
                                                                                  28                     reduction in commission.
                                                                                                                                      20
                                                                                                                                   COMPLAINT
                                                                                  Case 2:20-cv-07131 Document 1-3 Filed 08/07/20 Page 22 of 30 Page ID #:40



                                                                                   1               g)     Plaintiff alleges that Defendants also assigned her work duties which her male
                                                                                   2                      counterparts were not required to meet. In or about October 2018, Plaintiff’s
                                                                                   3                      Supervisor Steve Hinchliff directed Plaintiff to develop a sales strategy
                                                                                   4                      regarding boosting company content. Plaintiff is informed and believes, and
                                                                                   5                      based thereon alleges, that Defendants did not require male employees in
                                                                                   6                      Plaintiff’s position to perform this work and other crucial business tasks.
                                                                                   7               h)     On one occasion, Plaintiff reported to Defendants the conduct of a contributor
                                                                                   8                      who was regularly disrespectful to female employees and who regularly
                                                                                   9                      berated and harassed Plaintiff on the phone. Defendants required Plaintiff to
                                                                                  10                      keep working with this contributor. Plaintiff is informed and believes, and
                                                                                  11                      based thereon alleges, that Defendants regularly permitted male employees to
                                           5855 Topanga Canyon Blvd., Suite 300




                                                                                  12                      part ways with problematic contributors.
                                                Woodland Hills, CA 91367




                                                                                  13               i)     On or about November 5, 2018, Plaintiff’s Supervisor Steve Hinchliff sent
          A Professional Law Corporation
JML LAW




                                                                                  14                      Plaintiff an unprompted message containing a video of a comedian singing the
                                                                                  15                      lyrics: “Even though he grabbed pussies and pissed on hotel beds, he is now
                                                                                  16                      the President.”
                                                                                  17         85. The harassment based on Plaintiff’s gender/sex was severe and/or pervasive enough
                                                                                  18   to create a work environment that a reasonable person would consider intimidating, hostile, or
                                                                                  19   abusive. Defendants’ conduct interfered with Plaintiff’s work performance and seriously affected
                                                                                  20   her psychological well-being. Plaintiff was deeply upset by Defendants’ conduct, and considered
                                                                                  21   her work environment to be intimidating, hostile and abusive.
                                                                                  22         86. On May 24, 2018, Plaintiff complained to CEO John Edwards of gender
                                                                                  23   discrimination and harassment in the workplace. Specifically, she complained to Mr. Edwards of
                                                                                  24   Defendants’ failure to provide her with support, and of sending her a message that her workplace
                                                                                  25   was a “good ole boys club.” After her complaint, Defendants failed to prevent further
                                                                                  26   discrimination and harassment of Plaintiff on the basis of her gender/sex.
                                                                                  27         87.   Defendants continued to discriminate and harass Plaintiff on the basis of her
                                                                                  28   gender/sex through the end of her employment.
                                                                                                                                      21
                                                                                                                                   COMPLAINT
                                                                                  Case 2:20-cv-07131 Document 1-3 Filed 08/07/20 Page 23 of 30 Page ID #:41



                                                                                   1         88. In or about May 2019, Plaintiff informed UK Sales Director Edwards of the gender
                                                                                   2   harassment she was continuing to experience. However, instead of responding to Plaintiff’s
                                                                                   3   complaint of harassment, Defendants retaliated against her by excluding Plaintiff from key
                                                                                   4   meetings which prevented her from performing her work duties. On one occasion, Plaintiff
                                                                                   5   planned and arranged a business meeting with a prospective partner. After confirming this
                                                                                   6   meeting in writing, Plaintiff’s business partner never arrived. Plaintiff’s male colleagues later
                                                                                   7   informed Plaintiff that they had rescheduled this meeting. When Plaintiff attempted to plan on
                                                                                   8   joining this meeting, her male colleagues informed her, “We’ll fill you in later.”
                                                                                   9         89. On or about June 5, 2019, Plaintiff complained to Royalties Executive Lisa Short of
                                                                                  10   the pervasive workplace gender discrimination and harassment. Ms. Short assured Plaintiff that
                                                                                  11   she would soon be speaking to CFO Emma Curzon to address the issues Plaintiff complained of.
                                           5855 Topanga Canyon Blvd., Suite 300




                                                                                  12   Plaintiff is informed and believes, and based thereon alleges, that Defendants failed to perform
                                                Woodland Hills, CA 91367




                                                                                  13   an adequate investigation of Plaintiff’s complaint.
          A Professional Law Corporation
JML LAW




                                                                                  14         90. Two weeks later, on or about June 17, 2019, Defendants terminated Plaintiff for
                                                                                  15   pretextual reasons. Substantial motivating factors in Plaintiff’s termination were her gender/sex,
                                                                                  16   retaliatory animus for Plaintiff’s aforementioned complaints of Defendants’ conduct which she
                                                                                  17   believed to constitute unlawful activity/ violations of state and/or federal rules and/or
                                                                                  18   regulations, and retaliatory animus for Plaintiff’s protected complaints of gender discrimination
                                                                                  19   and gender harassment.
                                                                                  20         91. Defendants’ conduct, as alleged above, constituted unlawful retaliation in violation of
                                                                                  21   California Government Code § 12940(h).
                                                                                  22         92. As a proximate result of the aforesaid acts of Defendants, and each of them, Plaintiff
                                                                                  23   has suffered actual, consequential and incidental financial losses, including without limitation,
                                                                                  24   loss of salary and benefits, and the intangible loss of employment related opportunities in her
                                                                                  25   field and damage to her professional reputation, all in an amount subject to proof at the time of
                                                                                  26   trial. Plaintiff claims such amounts as damages pursuant to Civil Code § 3287 and/or § 3288
                                                                                  27   and/or any other provision of law providing for prejudgment interest.
                                                                                  28
                                                                                                                                       22
                                                                                                                                    COMPLAINT
                                                                                  Case 2:20-cv-07131 Document 1-3 Filed 08/07/20 Page 24 of 30 Page ID #:42



                                                                                   1          93. As a proximate result of the wrongful acts of Defendants, and each of them, Plaintiff
                                                                                   2   has suffered and continues to suffer emotional distress, humiliation, mental anguish and
                                                                                   3   embarrassment, as well as the manifestation of physical symptoms. Plaintiff is informed and
                                                                                   4   believes and thereupon alleges that she will continue to experience said physical and emotional
                                                                                   5   suffering for a period in the future not presently ascertainable, all in an amount subject to proof
                                                                                   6   at the time of trial.
                                                                                   7          94. As a proximate result of the wrongful acts of Defendants, and each of them, Plaintiff
                                                                                   8   has been forced to hire attorneys to prosecute her claims herein, and has incurred and is expected
                                                                                   9   to continue to incur attorneys’ fees and costs in connection therewith. Plaintiff is entitled to
                                                                                  10   recover attorneys’ fees and costs under California Government Code § 12965(b).
                                                                                  11   Defendants had in place policies and procedures that specifically prohibited and required
                                           5855 Topanga Canyon Blvd., Suite 300




                                                                                  12   Defendants’ managers, officers, and agents to prevent retaliation against and upon employees of
                                                Woodland Hills, CA 91367




                                                                                  13   Defendants. Defendants’ managers, officers, and/or agents were aware of Defendants’ policies
          A Professional Law Corporation
JML LAW




                                                                                  14   and procedures requiring Defendants’ managers, officers, and agents to prevent retaliation for
                                                                                  15   complaints of sexual harassment against and upon employees of Defendants. However,
                                                                                  16   Defendants’ managers, officers, and agents chose to consciously and willfully ignore said
                                                                                  17   policies and procedures and therefore, their outrageous conduct was fraudulent, malicious,
                                                                                  18   oppressive, and was done in wanton disregard for the rights of Plaintiff and the rights and duties
                                                                                  19   owed by each Defendant to Plaintiff. Each Defendant aided, abetted, participated in, authorized,
                                                                                  20   ratified, and/or conspired to engage in the wrongful conduct alleged above. Plaintiff should,
                                                                                  21   therefore, be awarded exemplary and punitive damages against each Defendant in an amount to
                                                                                  22   be established that is appropriate to punish each Defendant and deter others from engaging in
                                                                                  23   such conduct.
                                                                                  24   //
                                                                                  25   //
                                                                                  26   //
                                                                                  27
                                                                                  28
                                                                                                                                       23
                                                                                                                                    COMPLAINT
                                                                                  Case 2:20-cv-07131 Document 1-3 Filed 08/07/20 Page 25 of 30 Page ID #:43



                                                                                   1                                     FIFTH CAUSE OF ACTION
                                                                                   2         RETALIATION VIOLATION OF CALIFORNIA LABOR CODE SECTION 1102.5
                                                                                   3                   (Against SPLASH NEWS, RCAPITAL and DOES 1 through 50)
                                                                                   4         95. Plaintiff hereby repeats and incorporates all preceding paragraphs as though fully set
                                                                                   5   forth herein.
                                                                                   6         96. At all times mentioned herein California Labor Code section 1102.5 et seq. were in
                                                                                   7   full force and effect and were binding on Defendants and each of them.
                                                                                   8         97. California Labor Code § 1102.5(a) provides: “An employer, or any person acting on
                                                                                   9   behalf of the employer, shall not make, adopt, or enforce any rule, regulation, or policy
                                                                                  10   preventing an employee from disclosing information to a government or law enforcement
                                                                                  11   agency, to a person with authority over the employee, or to another employee who has authority
                                           5855 Topanga Canyon Blvd., Suite 300




                                                                                  12   to investigate, discover, or correct the violation or noncompliance, or from providing information
                                                Woodland Hills, CA 91367




                                                                                  13   to, or testifying before, any public body conducting an investigation, hearing, or inquiry, if the
          A Professional Law Corporation
JML LAW




                                                                                  14   employee has reasonable cause to believe that the information discloses a violation of state or
                                                                                  15   federal statute, or a violation of or noncompliance with a local, state, or federal rule or
                                                                                  16   regulation, regardless of whether disclosing the information is part of the employee's job duties.”
                                                                                  17         98. California Labor Code § 1102.5(b) provides: “An employer, or any person acting on
                                                                                  18   behalf of the employer, shall not retaliate against an employee for disclosing information, or
                                                                                  19   because the employer believes that the employee disclosed or may disclose information, to a
                                                                                  20   government or law enforcement agency, to a person with authority over the employee or another
                                                                                  21   employee who has the authority to investigate, discover, or correct the violation or
                                                                                  22   noncompliance, or for providing information to, or testifying before, any public body conducting
                                                                                  23   an investigation, hearing, or inquiry, if the employee has reasonable cause to believe that the
                                                                                  24   information discloses a violation of state or federal statute, or a violation of or noncompliance
                                                                                  25   with a local, state, or federal rule or regulation, regardless of whether disclosing the information
                                                                                  26   is part of the employee's job duties.”
                                                                                  27
                                                                                  28
                                                                                                                                       24
                                                                                                                                    COMPLAINT
                                                                                  Case 2:20-cv-07131 Document 1-3 Filed 08/07/20 Page 26 of 30 Page ID #:44



                                                                                   1          99. At the time of her protected complaint, Plaintiff reasonably believed that Defendants’
                                                                                   2   conduct constituted a violation of a state or federal statute, or a violation of or noncompliance
                                                                                   3   with a local, state, or federal rule or regulation.
                                                                                   4         100. During the course of Plaintiff’s employment with Defendants, Plaintiff also disclosed
                                                                                   5   information to agents of Defendants (including but not limited to Steve Hinchliff) which she
                                                                                   6   reasonably believed constituted Defendants’ violations of state and/or federal statutes, rules
                                                                                   7   and/or regulations. These agents had authority over Plaintiff and/or had the authority to
                                                                                   8   investigate, discover or correct the alleged violations.
                                                                                   9         101. Plaintiff complained to Defendants that the company’s commission structure and lack
                                                                                  10   of transparency about missing content from the archive was being deliberately hidden from
                                                                                  11   contributors. Plaintiff reasonably believed at the time of her complaint that Defendant’s failure to
                                           5855 Topanga Canyon Blvd., Suite 300




                                                                                  12   fully disclose contributors’ pay structure was unethical and violated certain federal statutes, rules
                                                Woodland Hills, CA 91367




                                                                                  13   and/or regulations.
          A Professional Law Corporation
JML LAW




                                                                                  14         102. In or about April of 2019, Plaintiff complained to Steve Hinchliff and CFO Emma
                                                                                  15   Curzon regarding Defendants’ recent healthcare policy discussions, which highlighted employee
                                                                                  16   performance as a factor in deciding which employees received healthcare. Plaintiff reasonably
                                                                                  17   believed at the time of her complaint that Defendants’ use of employee performance to elect
                                                                                  18   which health insurance plan to use was unethical and violated certain laws and/or regulations.
                                                                                  19         103. On or about April 12, 2019, Plaintiff reported in writing and on a phone call to her
                                                                                  20   Supervisor Steve Hinchliff and UK Sales Director John Edwards that a male employee had been
                                                                                  21   engaged in illegal bidding. At the time of her complaint, Plaintiff reasonably believed this
                                                                                  22   employee’s illegal bidding practices to constitute violations of state and/or federal statutes, rules
                                                                                  23   and/or regulations. The day after her written e-mail complaint to John Edwards, Plaintiff
                                                                                  24   observed that her complaint had been deleted from her company e-mail account.
                                                                                  25         104. Two weeks later, on or about June 17, 2019, Defendants terminated Plaintiff for
                                                                                  26   pretextual reasons. Substantial motivating factors in Plaintiff’s termination were her gender/sex,
                                                                                  27   retaliatory animus for Plaintiff’s aforementioned complaints of Defendants’ conduct which she
                                                                                  28   believed to constitute unlawful activity/ violations of state and/or federal rules and/or
                                                                                                                                        25
                                                                                                                                     COMPLAINT
                                                                                  Case 2:20-cv-07131 Document 1-3 Filed 08/07/20 Page 27 of 30 Page ID #:45



                                                                                   1   regulations, and retaliatory animus for Plaintiff’s protected complaints of gender discrimination
                                                                                   2   and gender harassment.
                                                                                   3          105. As a proximate result of the aforesaid acts of Defendants and each of them, Plaintiff
                                                                                   4   has lost, and will continue to lose, earnings and benefits and has suffered and/or will suffer other
                                                                                   5   actual, consequential and incidental financial losses, in an amount to be proven at trial in excess
                                                                                   6   of the jurisdictional minimum of this court. Plaintiff claims such amounts as damages together
                                                                                   7   with prejudgment interest pursuant to California Civil Code § 3287 and/or § 3288 and/or any
                                                                                   8   other provision of law providing for prejudgment interest
                                                                                   9          106. As a proximate result of the wrongful acts of Defendants, and each of them, Plaintiff
                                                                                  10   has suffered and continues to suffer emotional distress, humiliation, mental anguish and
                                                                                  11   embarrassment, as well as the manifestation of physical symptoms. Plaintiff is informed and
                                           5855 Topanga Canyon Blvd., Suite 300




                                                                                  12   believes and thereupon alleges that she will continue to experience said physical and emotional
                                                Woodland Hills, CA 91367




                                                                                  13   suffering for a period in the future not presently ascertainable, all in an amount subject to proof
          A Professional Law Corporation
JML LAW




                                                                                  14   at the time of trial.
                                                                                  15          107. Because the acts taken toward Plaintiff were carried out by managerial employees
                                                                                  16   acting in a deliberate, cold, callous, cruel and intentional manner, in conscious disregard of
                                                                                  17   Plaintiff’s rights and in order to injure and damage her, Plaintiff requests that punitive damages
                                                                                  18   be levied against Defendants and each of them, in sums in excess of the jurisdictional minimum
                                                                                  19   of this court.
                                                                                  20          108. Plaintiff is informed and believes and based thereon alleges that Defendants engaged
                                                                                  21   in a pattern and practice of terminating and/or otherwise retaliating against and harassing
                                                                                  22   employees such as Plaintiff when they disclosed information about suspected illegal activities.
                                                                                  23   Defendants engaged in this conduct instead of informing whistleblowing employees of their
                                                                                  24   protections under the law and implementing a plan to protect them from retaliation and
                                                                                  25   harassment. Plaintiff should, therefore, be awarded exemplary and punitive damages against each
                                                                                  26   Defendant in an amount to be established that is appropriate to punish Defendants and deter
                                                                                  27   others from engaging in such conduct.
                                                                                  28
                                                                                                                                       26
                                                                                                                                    COMPLAINT
                                                                                  Case 2:20-cv-07131 Document 1-3 Filed 08/07/20 Page 28 of 30 Page ID #:46



                                                                                   1                                      SIXTH CAUSE OF ACTION
                                                                                   2                 WRONGFUL TERMINATION IN VIOLATION OF PUBLIC POLICY
                                                                                   3                   (Against SPLASH NEWS, RCAPITAL and DOES 1 through 50)
                                                                                   4          109.      Plaintiff incorporates by reference all preceding paragraphs as if fully set forth at
                                                                                   5   this place.
                                                                                   6          110.      At all times herein mentioned, California Government Code §§ 12940 et seq.
                                                                                   7   were in full force and effect and were binding on Defendants and each of them, as Defendants
                                                                                   8   regularly employed five (5) or more persons. Under the Fair Employment and Housing Act
                                                                                   9   (“FEHA”), Government Code §§ 12940 e. seq., it is an unlawful employment practice for an
                                                                                  10   employer because of their gender/sex or their complaints of gender/sex discrimination and/or
                                                                                  11   harassment, to discharge the person from employment, or to discriminate against the person in
                                           5855 Topanga Canyon Blvd., Suite 300




                                                                                  12   compensation or in terms, conditions, or privileges of employment. California Government
                                                Woodland Hills, CA 91367




                                                                                  13   Code § 12940(h) makes it unlawful for any employer to terminate an employee on account of
          A Professional Law Corporation
JML LAW




                                                                                  14   their actual or perceived disability.
                                                                                  15          111.      At all times mentioned, the public policy of the State of California, as codified,
                                                                                  16   expressed and mandated in Labor Code §§ 1102.5 and 98.6, is to prohibit employers from
                                                                                  17   harassing and retaliating against any individual who makes complaints about conduct they
                                                                                  18   reasonably believe to be illegal under federal or state law, including suspected violations of
                                                                                  19   California wage and hour law. This public policy of the State of California is designed to protect
                                                                                  20   all employees and to promote the welfare and well-being of the community at large. During the
                                                                                  21   course of Plaintiff’s employment with Defendants, Plaintiff disclosed information to agents of
                                                                                  22   Defendants which she reasonably believed constituted violations of state and federal statutes,
                                                                                  23   rules and regulations. Accordingly, the actions of Defendants, and each of them, in terminating
                                                                                  24   Plaintiff on the grounds alleged and described herein were wrongful and in contravention of the
                                                                                  25   express public policy of the State of California, to wit, the policy set forth in Labor Code §§
                                                                                  26   1102.5 and 98.6, and the laws and regulations promulgated thereunder. As a proximate result of
                                                                                  27   the aforesaid acts of Defendants, and each of them, Plaintiff has suffered actual, consequential
                                                                                  28   and incidental financial losses, including without limitation, loss of salary and benefits, and the
                                                                                                                                        27
                                                                                                                                     COMPLAINT
                                                                                  Case 2:20-cv-07131 Document 1-3 Filed 08/07/20 Page 29 of 30 Page ID #:47



                                                                                   1   intangible loss of employment related opportunities in her field and damage to her professional
                                                                                   2   reputation, all in an amount subject to proof at the time of trial. Plaintiff claims such amounts as
                                                                                   3   damages pursuant to Civil Code § 3287 and/or § 3288 and/or any other provision of law
                                                                                   4   providing for prejudgment interest.
                                                                                   5          112.      As a proximate result of the wrongful acts of Defendants, and each of them,
                                                                                   6   Plaintiff has suffered and continues to suffer emotional distress, humiliation, mental anguish and
                                                                                   7   embarrassment, as well as the manifestation of physical symptoms. Plaintiff is informed and
                                                                                   8   believes and thereupon alleges that she will continue to experience said physical and emotional
                                                                                   9   suffering for a period in the future not presently ascertainable, all in an amount subject to proof
                                                                                  10   at the time of trial.
                                                                                  11          113.      As a proximate result of the wrongful acts of Defendants, and each of them,
                                           5855 Topanga Canyon Blvd., Suite 300




                                                                                  12   Plaintiff has been forced to hire attorneys to prosecute her claims herein, and has incurred and is
                                                Woodland Hills, CA 91367




                                                                                  13   expected to continue to incur attorneys’ fees and costs in connection therewith. Plaintiff is
          A Professional Law Corporation
JML LAW




                                                                                  14   entitled to recover attorneys’ fees and costs under California Government Code § 12965(b).
                                                                                  15   Defendants had in place policies and procedures that specifically required Defendant’s managers,
                                                                                  16   officers, and agents to prevent discrimination based on actual/perceived disability against and
                                                                                  17   upon employees of Defendants. However, Defendants chose to consciously and willfully ignore
                                                                                  18   said policies and procedures and therefore, their outrageous conduct was fraudulent, malicious,
                                                                                  19   oppressive, and was done in wanton disregard for the rights of Plaintiff and the rights and duties
                                                                                  20   owed by each Defendant to Plaintiff. Defendants also had a pattern and practice of
                                                                                  21   discriminating against employees on the basis of their actual/perceived disability. Each
                                                                                  22   Defendant aided, abetted, participated in, authorized, ratified, and/or conspired to engage in the
                                                                                  23   wrongful conduct alleged above. Plaintiff should, therefore, be awarded exemplary and punitive
                                                                                  24   damages against each Defendant in an amount to be established that is appropriate to punish each
                                                                                  25   Defendant and deter others from engaging in such conduct in the future.
                                                                                  26
                                                                                  27   //
                                                                                  28   //
                                                                                                                                       28
                                                                                                                                    COMPLAINT
                                                                                  Case 2:20-cv-07131 Document 1-3 Filed 08/07/20 Page 30 of 30 Page ID #:48



                                                                                   1      WHEREFORE, Plaintiff prays for judgment as follows:
                                                                                   2         1.    For general damages, according to proof;
                                                                                   3         2.    For special damages, according to proof;
                                                                                   4         3.    For loss of earnings, according to proof;
                                                                                   5         4.    For declaratory relief, according to proof;
                                                                                   6         5.    For injunctive relief, according to proof;
                                                                                   7         6.    For attorneys’ fees, according to proof;
                                                                                   8         7.    For prejudgment interest, according to proof;
                                                                                   9         8.    For punitive and exemplary damages, according to proof;
                                                                                  10         9.    For costs of suit incurred herein;
                                                                                  11         10.   For all equitable relief recoverable pursuant to Harris v. City of Santa Monica
                                           5855 Topanga Canyon Blvd., Suite 300




                                                                                  12               (2013) 56 Cal.4th 203; and
                                                Woodland Hills, CA 91367




                                                                                  13         11.   For such other relief that the Court may deem just and proper.
          A Professional Law Corporation
JML LAW




                                                                                  14
                                                                                  15       DEMAND FOR JURY TRIAL
                                                                                  16       Plaintiff hereby demands a jury trial
                                                                                  17
                                                                                  18   DATED:      June 18, 2020
                                                                                  19                                           JML LAW, A Professional Law Corporation
                                                                                  20
                                                                                  21                                           By:      ___________________________________
                                                                                  22                                                    JOSEPH M. LOVRETOVICH
                                                                                  23                                                    ERIC M. GRUZEN
                                                                                  24                                                    CHRISTINA R. MANALO
                                                                                  25                                                    Attorneys for Plaintiff
                                                                                  26
                                                                                  27
                                                                                  28
                                                                                                                                   29
                                                                                                                                COMPLAINT
